PLEUS, C.J.
Finding no error, we affirm Black’s conviction for possession of cannabis with intent to sell. However, the State correctly concedes that Black should not have been adjudicated guilty of possession of cannabis over twenty grams because it violates double jeopardy to adjudicate a defendant guilty of both offenses arising from the same criminal episode, even when based upon finding different amounts of cannabis in separate containers. Sims v. State, 793 So.2d 1153 (Fla. 4th DCA 2001). Accordingly, we reverse the conviction for possession of cannabis over twenty grams and remand for entry of a corrected judgment.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
GRIFFIN and LAWSON, JJ., concur.